Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Upon consideration of the amended claims, drawings, specification, and abstract, all previous objections to the disclosure, as well as the rejections to Claims 3 and 5-7 under 35 U.S.C. 112(b), are hereby withdrawn. However, the amended claim language has introduced a new 112(b) rejection to Claim 1, and a new objection to Claim 3, which will be discussed below.
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. Applicant argues on pages 18-20 of the Remarks that Fukuchi does not disclose the feature of “an identification part configured to identify a roll eccentricity of the monitored roll by acquiring a plurality of accumulated values by accumulating separately for each rotation position of the monitored roll a value which is one of the rolling force variation value, and by dividing each of the plurality of accumulated values by a correction coefficient set proportional to a roll rotation amount which is a number of times the monitored roll is rotated in an accumulation period in which the plurality of accumulated values are acquired” as is recited in the amended Claim 1. Examiner respectfully disagrees. The Applicant appears to be making the argument that the calculation method disclosed by Fukuchi is different from that of the claimed invention because “Fukuchi is silent as to identification of a roll eccentricity amount of the monitored roll by dividing each of the plurality of accumulated values by a correction coefficient set proportional to a roll rotation amount which is a number of times the monitored roll is rotated in an accumulation period in which the plurality of accumulated values are acquired” (see page 20, para. 1). In Formulas (1) and (2) of Fukuchi, replicated by the Applicant on page 19 of the Remarks, the roll eccentricity amount (ΔSREC(ΔP) and ΔSREC(Δh)) is calculated by dividing each of the plurality of accumulated values (rolling force fluctuation ΔP and thickness deviation Δh, each calculated for each rotation position of the monitored roll; see Fukuchi [0034]-[0036]) by a coefficient M, wherein M is the spring constant of the rolling mill. The accumulation period in which the plurality of accumulated values are acquired in the invention disclosed by Fukuchi is one revolution of the backup roll ([0033] lines 374-376, [0034] lines 386-388, [0035] lines 394-396); thus, the rotation amount which is a number of times the monitored roll is rotated in the accumulation period is equal to 1. Therefore, the coefficient M is ”set proportional to” the rotation amount, as it can be obtained by multiplying the known value of the spring constant of the monitored roll by the rotation amount (i.e. M = 1*M). The rejection is therefore maintained.
Examiner notes that no arguments were presented regarding the rejection under 35 U.S.C. 102(a)(1) of Claim 5, so this rejection is maintained.

Claim Objections
Claim 3 is objected to because of the following informalities:  in lines 5-6, both recitations of “the monitored role” should be amended to “the monitored roll”, and “while second side rolling force” should be amended back to the original claim language, i.e. “while detecting second side rolling force”, since the limitation does not make grammatical sense without the word “detecting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “by dividing each of the plurality of accumulated values by a correction coefficient set proportional to a roll rotation amount which is a number of times the monitored roll is rotated in an accumulation period in which the plurality of accumulated values are acquired” in lines 12-15 is unclear. What is meant by “set proportional to a roll rotation amount”? Is this limitation meant to refer to an act of setting the correction coefficient to be proportional to a roll rotation amount by employing a fixed mathematical formula (i.e. including a calculation of the correction coefficient based on the roll rotation amount, wherein the value of the correction coefficient would vary as the rotation amount varies), or is it merely meant to describe the correction coefficient as being proportional to the roll rotation amount?
Claims 2-4 are rejected by virtue of their dependence upon Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuchi et al., hereinafter Fukuchi (DE 102018201586, provided by Applicant). For text citations of Fukuchi, refer to the machine translation provided as Non-Patent Literature with the Office action mailed 04/13/2022.
Regarding Claim 1, Fukuchi discloses (Figure 1) a roll state monitor device (rolling control apparatus 100) comprising: a rolling force detector (rolling force detection unit 9) configured to detect rolling force ([0014] lines 174-175) of a monitored roll (upper back-up roll 2) selected from an upper roll set (upper back-up roll 2, intermediate roll 4, and work roll 7) and a lower roll set (lower back-up roll 3, intermediate roll 5, and work roll 7) when a rolled material (material 1) is rolled between the upper roll set and the lower roll set, the upper roll set having at least one roll and the lower roll set having at least one roll; a force variation value extractor (rolling force detection unit 9) configured to extract a rolling force variation value (rolling force fluctuation ΔP) based on the rolling force ([0032] lines 364-365) for each rotation position of the monitored roll ([0034] lines 383-388; the force-related roll eccentricity ΔSREC(ΔP), which is derived from the rolling force, is calculated at each degree of rotation angle of the back-up roll 2, implying that the rolling force is known at each degree of rotation angle); and an identification part (force mode roll eccentricity calculation unit 13 and thickness mode roll eccentricity unit 14) configured to identify a roll eccentricity amount (ΔSREC(ΔP) and ΔSREC(Δh)) of the monitored roll by acquiring a plurality of accumulated values by accumulating separately for each rotation position of the monitored roll a value which is one of the rolling force variation value ([0034] lines 380-385) and a roll gap equivalent value (thickness deviation Δh of the material 1, which corresponds to a roll gap value) calculated based on the rolling force variation value (see Equation (3) on page 5 of the document supplied by the Applicant), and by dividing each of the plurality of accumulated values by a correction coefficient (modulus M) set proportional to a roll rotation amount which is a number of times the monitored roll is rotated in an accumulation period in which the plurality of accumulated values are acquired ([0022] line 254 - [0023] line 267, see Equations 1 and 2 for ΔSREC(ΔP) and ΔSREC(Δh) on page 5 of the document provided by the Applicant; and [0033] lines 374-376, [0034] lines 386-388, [0035] lines 394-396: the monitored roll is rotated one full revolution in the accumulation period, so the roll rotation amount is 1, which is proportional to modulus M by the relationship M = 1*M).
Regarding Claim 2, Fukuchi discloses the identification part is configured to convert the rolling force variation value into the roll gap equivalent value by using a force roll gap conversion equation including a plastic coefficient of the rolled material ([0023] line 263 - [0024] line 276; Equations 2 and 3, shown on page 5 of the document provided by the Applicant, show the mathematical relationships between the rolling force fluctuation ΔP , i.e. the rolling force variation value, the thickness deviation Δh, i.e. the roll gap equivalent value, and the plastic coefficient Q of the rolled material.
Regarding Claim 4, Fukuchi discloses (Figures 1 and 4) a roll state determining part (roller eccentricity learning unit 22) to determine a state of the monitored roll (upper back-up roll 2) by collating the roll eccentricity amount calculated by the identification part (force mode roll eccentricity calculation unit 13 and thickness mode roll eccentricity unit 14) to a determination criterion ([0039] lines 429-430 and [0041] lines 447-452; the roller eccentricity learned value is interpreted as the determination criterion).
Regarding Claim 5, Fukuchi discloses (Figure 1) a roll state monitor device (rolling control apparatus 100) comprising: a rolling force detector (rolling force detection unit 9) configured to detect rolling force ([0014] lines 174-175) of a monitored roll (upper back-up roll 2) selected from an upper roll set (upper back-up roll 2, intermediate roll 4, and work roll 7) and a lower roll set (lower back-up roll 3, intermediate roll 5, and work roll 7) when a rolled material (material 1) is rolled between the upper roll set and the lower roll set, the upper roll set having at least one roll and the lower roll set having at least one roll; a force variation value extractor (rolling force detection unit 9) configured to extract a rolling force variation value (rolling force fluctuation ΔP) which is a value of each rolling force ([0032] lines 364-365) for each rotation position of the monitored roll ([0034] lines 383-388; the force-related roll eccentricity ΔSREC(ΔP), which is derived from the rolling force, is calculated at each degree of rotation angle of the back-up roll 2, implying that the rolling force is known at each degree of rotation angle); an identification part (force mode roll eccentricity calculation unit 13) configured to identify a roll eccentricity amount for each rotation position of the monitored roll based on the rolling force variation value ([0020] lines 237-239, [0034] lines 383-388); a recorder (force mode roll eccentricity transmission unit 20) recording a plurality of roll eccentricity amounts identified by the identification part in accordance with a plurality of rotation positions of the monitored roll in a first rolling period which is determined in advance ([0034] lines 380-388); and a roll state determining part (roller eccentricity learning unit 22) determining a state of the monitored roll in a second rolling period which is after the first rolling period, based on a normal roll eccentricity amount representative value which is a first representative value calculated from the plurality of the roll eccentricity amounts identified by the identification part in the first rolling period, and based on a plurality of roll eccentricity amounts identified by the identification part in accordance with a plurality of rotation positions of the monitored roll in the second rolling period ([0041] lines 447-452: “previous roller eccentricity learned value” is the first representative value calculated in the first rolling period since “previous” implies a time period before a subsequent time period and “roller eccentricity ΔSREC2(ΔP)” is the roll eccentricity amount calculated in the second period, i.e. the time period after the previous time period; [0034] lines 383-388: roller eccentricity ΔSREC2(ΔP) is identified in accordance with a plurality of rotation positions of the monitored roll).
Regarding Claim 6, Fukuchi discloses (Figure 4) the roll state determining part (roller eccentricity learning unit 22) is configured to determine the state of the monitored roll by comparing a second representative value of the roll eccentricity amount acquired in the second rolling period ([0041] lines 449-450; “current roller eccentricity learned value” is the second representative value calculated in the second period) with a multiplied value acquired by multiplying the normal roll eccentricity amount representative value by a predetermined coefficient ([0043] lines 466-472: “latest roller eccentricity learned value” is the multiplied value, which is obtained by multiplying the predetermined weighted average shift value, which is derived in part from the previous roller eccentricity learned value, i.e. the first representative value, by a predetermined learning coefficient G2), and wherein the second representative value is the same type of numerical value as the first representative value calculated from the plurality of the roll eccentricity amounts identified by the identification part in the second rolling period (both values are roller eccentricity learned values).
Regarding Claim 7, Fukuchi discloses (Figure 1) the roll state determining part (roller eccentricity learning unit 22) is configured to determine the state of the monitored roll based on a test result of a statistical test method for the plurality of the roll eccentricity amounts identified by the identification part (force mode roll eccentricity calculation unit 13) in the second rolling period ([0043] lines 466-469; the predetermined weighted average shift value is considered to be a test result of a statistical test method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi as applied to Claim 1 above, and further in view of Imanari et al., hereinafter Imanari (US 9,242,283).
Regarding Claim 3, Fukuchi is silent to detecting rolling force, extracting force variation, and identifying roll eccentricity amounts on both end portions of the monitored roll. Imanari teaches (Figures 1 and 12) a roll state monitor device for a monitored roll (one of work rolls 3a/3b and back-up rolls 4a/4b), wherein a rolling force detector (load detecting device 6O/6D) is configured to detect first side rolling force of a first side end portion (operator side end portion OP) of the monitored roll while detecting second side rolling force of a second side end portion (driver side end portion DR) of the monitored roll (column 6 lines 5-9), the second end portion being opposite to the first side end portion, wherein a force variation value extractor (load top/bottom variation identification means 11) is configured to extract each of a first side rolling force variation value and a second side rolling force variation value, the first side rolling force variation value is a value of the first side rolling force for each rotation position of the monitored roll, and the second side rolling force variation value is a value of the second side rolling force for each rotation position of the monitored roll (column 18 lines 15-19 and 23-29; load detecting device 6D, as well as 6O on the other side, send rolling force data to load top/bottom variation identification means 11, which extracts the respective variation values at each rotational position of the monitored roll), and wherein an identification part (manipulated variable computation means 13) is configured to identify a variable corresponding to the roll eccentricity amount (column 11 lines 57-61) and is configured to acquire a plurality of accumulated values corresponding to a plurality of rotation positions based on the first side rolling force variation value and the second side rolling force variation value with respect to each of the first side end portion and the second side end portion separately (column 18 lines 57-63; manipulated variable computation means 13 receives input from load top-bottom variation identification means 11, which provides data at each rotational position of the monitored roll for each side of the monitored roll), and to identify each variable corresponding to the roll eccentricity amount of the first side end portion and the second side end portion (column 18 line 66 - column 19 line 1). 
The configuration of the roll state monitor device taught by Imanari is advantageous because the rolling force can sometimes be uneven between the two sides of the monitored roll, so it is very beneficial to monitor and control each end individually (column 17 lines 52-62). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roll state monitor device disclosed by Fukuchi such that the rolling force detector is configured to detect first side rolling force of the first side end portion while detecting second side rolling force of the second side end portion, the force variation value extractor is configured to extract each of a first side rolling force variation value and a second side rolling force variation value, and the identification part is configured to acquire the plurality of accumulated values corresponding to the plurality of rotation positions based on the first side rolling force variation value and the second side rolling force variation value with respect to each of the first side end portion and the second side end portion separately, and to identify each roll eccentricity amount of the first side end portion and the second side end portion, as taught by Imanari, in order to more accurately monitor the roll state when rolling forces are not equal on both sides of the monitored roll.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725